         Case 2:19-cv-03262-CDJ Document 13-1 Filed 10/04/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DA YID MCGOWAN,                                               CIVIL ACTION
          Petitioner,

               V.
                                                                                                  FILED
                                                                                                  OCT 28 2019
KEVIN RANSOM, et al.,                                         NO. 19-3262
                                                                                          KATE BARKMAN, Clerk
          Respondents.                                                                  By           Def). Clerk .

                                            ORDER

       AND NOW, this ~'l-ih.ayof         I)~             2019, upon careful and independent

consideration of the petition for a writ of habeas corpus, Petitioner's response to the order to show

cause, and available state court records, and after review of the Report and Recommendation of

United States Magistrate Judge David R. Strawbridge, it is ORDERED that:

       1.      The Report and Recommendation is APPROVED and ADOPTED;

       2.      The petition for a writ of habeas corpus is DISMISSED WITH PREJUDICE;

       3.      A certificate of appealability SHALL NOT issue, in that the Petitioner has not

made a substantial showing of the denial of a constitutional right nor demonstrated that reasonable

jurists would debate the correctness of the procedural aspects of this ruling. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000); and

       4.      The Clerk of the Court shall mark this case CLOSED for statistical purposes.



                                                      BYTHEC~:



                                                                                             J.
